DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretations
In light of the 02/08/2021 amendments and Remarks, the previously formulated 35 USC 112f considerations are updated below for clarity of the record:
“carrying mechanism” (Claims 1-2, 4-6) – not considered under 35 USC 112f because of additional structure newly recited (“positioning rod”, “tension rod”);
“position switching mechanism” (Claim 2) – Structure corresponds to gear racks or equivalent (Para 009: “the position switching mechanism  includes gear racks” – note definition of “Rack” attached herein);
“switching drive mechanism” (Claim 4) – Structure corresponds to a pneumatic piston or equivalent (specification including Figs. 4-8 and 2/8/2021 Applicant’s arguments – Page 13, 1st Para);
“drive member for driving” (Claim 8) – Structure corresponds to a motor or equivalent (specification including Figs. 4-8 and 2/8/2021 Applicant’s arguments – Page 13, 2nd Para).

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter. 
The prior art of record fails to teach a feeding device for an electrostatic bag having all limitations of independent Claim 1, particularly comprising two carrying mechanisms 
Since the prior art (e.g. Kim, Lancaster, etc.) teaches devices lacking said features, the prior art does not anticipate the claimed subject matter.  For illustration purposes, Figs. 5-7 of the examined disclosure show at least one feeding bracket 1760 located at a feeding position between the carrying mechanisms 1710, the bracket comprising clamps 1761 (Fig 6) for clamping and positioning electrostatic bags unrolled off reels P of the carrying mechanisms 1710; this is different than the reels 34a,b,c of Kim’s device (Fig. 6 annotated in the previous Office Action) which – though possessing positioning 32 and tension 33 rods, they do not have a feeding bracket having clamps for clamping and positioning bags rolled off the reels 34.  Furthermore, it would not have been obvious to a skilled artisan to have modified the prior art in order to arrive at the claimed invention without resorting to impermissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 2-6 are allowed as dependent claims of Claim 1 discussed above.

    PNG
    media_image1.png
    459
    580
    media_image1.png
    Greyscale

Examiner-annotated Fig. 6 (excerpt / inset) of Kim

Response to Arguments
Applicant's arguments filed 2/8/2021, regarding the 35 USC 102/103 and 112b rejections of the claims have been reviewed and found persuasive, in light of the amendments. In light of the amendments, the related rejections have been withdrawn and Reasons for Allowance have been formulated above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALENTIN NEACSU whose telephone number is (571)272-6265.  The examiner can normally be reached on Monday-Friday 9am-4pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEMANT DESAI can be reached on 5712724458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VALENTIN NEACSU/Examiner, Art Unit 3731